—In an action, inter alia, to recover down payments made pursuant to contracts to purchase cooperative apartments, the defendant Merrick Manor Construction Corp. appeals, (1) as limited by its brief, from so much an order of the Supreme Court, Nassau County (Christ, J.), entered October 16, 1992, as, upon a decision of the same court dated April 30, 1992, granted the plaintiffs’ motion for partial summary judgment on their fourth cause of action, and denied the defendants’ cross motion for partial summary judgment dismissing the second, third and fourth causes of action asserted in the complaint, and (2) a judgment of the same court dated November 6, 1992, which is in favor of the plaintiff Pride Developers Co. in the principal sum of $82,500, and in favor of the plaintiffs Michael B. Solomon and Kenneth Gelleras in the principal sum of $13,250 each, and against the defendants.
*534Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (CPLR 5501 [a] [1]).
The judgment is affirmed for reasons stated by Justice Christ at the Supreme Court. Lawrence, J. P., O’Brien, Copertino and Friedmann, JJ., concur.